Case 9:19-cv-00201-RC-ZJH Document 29 Filed 10/21/20 Page 1 of 14 PageID #: 225




                                     **NOT FOR PRINTED PUBLICATION**

                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                           LUFKIN DIVISION

  MARCELLA COOK                                              §
  fka Jane SFA-CM Doe                                        §
                                                             §   CASE NO. 9:19-CV-201-RC-ZJH
  v.                                                         §
                                                             §
  STEPHEN F. AUSTIN UNIVERSITY                               §


       REPORT AND RECOMMENDATION GRANTING DEFENDANTS’ MOTION TO
                               DISMISS

         This case is assigned to the Honorable Ron Clark, United States District Judge, and referred

  to the undersigned United States Magistrate Judge for pretrial management. The Defendants,

  Stephen F. Austin University (“SFA”) and Scott Gordon, have jointly filed their Motion to

  Dismiss Plaintiff’s Second Amended Complaint. (Doc. #18). After considering the motion and

  arguments from the parties, the undersigned recommends granting the motion but further

  recommends that the Plaintiff, Marcella Cook, be given an opportunity to amend her

  Rehabilitation Act claim.

                                    I.       FACTUAL BACKGROUND 1

         Plaintiff Marcella Cook is a female with severe physical disabilities which limit her to the

 use of a wheelchair. (Doc. #17, at 3). She was formerly a student at Stephen F. Austin University.

 Id. Cook alleges that SFA required her to attend class in rooms which were not suitable to her

 wheelchair; refused to provide her with any physical assistance to maneuver into and out of the

 rooms and hallways of SFA; required her to attempt attending meetings at SFA only accessible by




         1
             These facts are alleged in Marcella Cook’s Second Amended Complaint. (Doc. #17).

                                                             1
Case 9:19-cv-00201-RC-ZJH Document 29 Filed 10/21/20 Page 2 of 14 PageID #: 226




 stairs; watched with indifference as other students attending SFA ridiculed and bullied Cook

 because of her disabilities; joined in the ridicule and bullying of Cook as she attempted to assert

 her rights as a student with disabilities attending SFA; and refused Cook participation in SFA’s

 sponsored student programs (i.e., student government) and professional associations (i.e., Phi

 Theta Kappa). Id. at 7–8.

         Cook further alleges that SFA grew weary of having to deal with her disabilities and

 initiated well-orchestrated efforts to remove her from attending SFA. Id. at 8. She contends that

 after deeming her a behavioral problem, SFA suspended her; banned her from campus; removed

 all of her digital access; in December 2017, issued grades of Fs for all of her fall classes, which

 resulted in her no longer being qualified to attend SFA; continues to refuse to assist her in her

 effort to regain enrollment with SFA; and refuses to allow her access to SFA’s records which

 would be required for her to transfer to a separate college and finish her degree. Id. at 8–9. Cook

 also alleges that as the president of SFA and the person with the delegated duties of ensuring that

 SFA follows all applicable rules, regulations, and statutes, Defendant Scott Gordon has fully

 endorsed SFA’s actions against her. 2 Id. at 9. In fall 2017, Cook was suspended from SFA until

 the spring 2019 semester. (Doc. #18, at 3).

         Defendants allege that Cook was suspended after a formal hearing for Disruption of

 Living/Learning Environment, Harassment, Failure to Comply with Directions of a University

 Official, and Providing False Information to the University. (Doc. #18, at 2). They further assert

 that on December 5, 2018, the SFA Office of Student Rights and Responsibilities sent Cook a

 letter regarding her re-enrollment and when she could return to campus, that at no time has SFA

 blocked Cook from returning to campus after her suspension, that she is currently a student in good


         2
           As Defendants point out in their motion to dismiss, Scott Gordon did not become the president of SFA until
 2019, after these actions allegedly took place.

                                                              2
Case 9:19-cv-00201-RC-ZJH Document 29 Filed 10/21/20 Page 3 of 14 PageID #: 227




 academic standing, and that only thing preventing Cook from returning to campus is her failure to

 pay a financial hold and see her advisor. Id. at 3. Defendants further allege that Cook has failed to

 invoke subject matter jurisdiction.

                                  II.      PROCEDURAL BACKGROUND

          Plaintiff Marcella Cook filed this case on November 2, 2019, against Defendant Stephen

 F. Austin University alleging violations of Section 504 of the Rehabilitation, Comprehensive

 Services, and Developmental Disabilities Act of 1978, 29 U.S.C. § 794 (“Rehabilitation Act”),

 Title II of the Americans with Disabilities Act, 42 U.S.C. §§ 12131–50 (“ADA”), and 42 U.S.C.

 § 1983. (Doc. #1). 3 After Defendant filed a motion to dismiss (Doc. #4), Cook filed an amended

 complaint which added claims against SFA President Scott Gordon. (Doc. #17). Defendants filed

 the pending Motion to Dismiss Plaintiff’s Second Amended Complaint on May 7, 2020. (Doc.

 #18). When Cook failed to respond to the motion and to properly serve Scott Gordon, the court

 ordered her to do so or risk dismissal of the case. (Doc. #22). On September 29, 2020, Cook

 responded to the motion and on October 1, 2020, summons was issued to Scott Gordon. (Doc. #23,

 24). In her response, she agreed to abandon her request for punitive damages. (Doc. #23, at 12).

 On October 8, 2020, the court granted the Defendant’s Unopposed Motion to Stay Discovery and

 Suspend Scheduling Order Pending Resolution of Motion to Dismiss. (Doc. #27). Discovery in

 the case is stayed until the court decides the pending motion to dismiss.




          3
             The complaint also qualifies Cook’s requests for punitive damages, attorneys’ fees, and post judgment
 interest as separate counts. Because these claims are not standalone theories of recovery, they will be dismissed if the
 causes of action they are associated with are dismissed.

                                                                3
Case 9:19-cv-00201-RC-ZJH Document 29 Filed 10/21/20 Page 4 of 14 PageID #: 228




                                     III.    LEGAL STANDARD

                               A. Federal Rule of Civil Procedure 12(b)(1)

        Federal Rule of Civil Procedure 12(b)(1) authorizes the dismissal of a case for lack of

 subject matter jurisdiction when the district court lacks the statutory and constitutional power to

 adjudicate the case. See Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006,

 1010 (5th Cir. 1998). “Because at issue in a factual 12(b)(1) motion is the trial court’s

 jurisdiction—its very power to hear the case—there is substantial authority that the trial court is

 free to weigh the evidence and satisfy itself as to the existence of its power to hear the case.”

 Williamson v. Tucker, 645 F.2d 404, 412–13 (5th Cir. 1981) “[N]o presumptive truthfulness

 attaches to plaintiff’s allegations, and the existence of disputed material facts will not preclude the

 trial court from evaluating for itself the merits of jurisdictional claims.” Id. at 413. The district

 court is not limited to an inquiry into undisputed facts and it may hear conflicting written and oral

 evidence and decide for itself the factual issues which determine jurisdiction. Id.

        A district court may dismiss a case for lack of subject matter jurisdiction on any one of

 three different bases: (1) the complaint alone; (2) the complaint supplemented by undisputed facts

 in the record; or (3) the complaint supplemented by undisputed facts plus the court’s resolution of

 disputed facts. See Clark v. Tarrant Cnty, 798 F.2d 736, 741 (5th Cir.1986) (citing Williamson,

 645 F.2d at 413). After the defendant challenges jurisdiction by filing a motion to dismiss under

 Rule 12(b)(1), the plaintiff has the burden of establishing the existence of subject matter

 jurisdiction. See Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir.1980).

                               B. Federal Rule of Civil Procedure 12(b)(6)

        To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, “to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,



                                                        4
Case 9:19-cv-00201-RC-ZJH Document 29 Filed 10/21/20 Page 5 of 14 PageID #: 229




 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see

 also Leal v. McHugh, 731 F.3d 405, 410 (5th Cir. 2013) (“Dismissal is appropriate only if the

 claim fails to plead ‘enough facts to state a claim to relief that is plausible on its face.’”) (quoting

 Twombly, at 570). To be plausible, the complaint’s “[f]actual allegations must be enough to raise

 a right to relief above the speculative level.” In re Great Lakes Dredge & Dock Co., LLC, 624

 F.3d 201, 210 (5th Cir. 2010) (quoting Twombly, 550 U.S. at 555). “A claim has facial plausibility

 when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

        In deciding whether the complaint states a valid claim for relief, the court accepts all well-

 pleaded facts as true and construes the complaint in the light most favorable to the plaintiff. In re

 Great Lakes, 624 F.3d at 210. The Court does not accept as true “conclusory allegations,

 unwarranted factual inferences, or legal conclusions.” Id. While legal conclusions can provide the

 complaint’s framework, they must be supported by factual allegations. Iqbal, at 679. The inquiry

 focuses on the allegations in the pleadings and not on whether the plaintiff actually has sufficient

 evidence to succeed on the merits. See Ackerson v. Bean Dredging, LLC, 589 F.3d 196, 209 (5th

 Cir. 2009) (citing Ferrer, at 782). “Threadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, do not suffice.” Id. Likewise, a plaintiff must put forth

 more than “‘unadorned, the defendant-unlawfully-harmed-me accusation[s].’” Varela v. Gonzales,

 773 F.3d 704, 707 (5th Cir. 2014) (citing Iqbal, 556 U.S. at 678).




                                                        5
Case 9:19-cv-00201-RC-ZJH Document 29 Filed 10/21/20 Page 6 of 14 PageID #: 230




                                                IV.      ANALYSIS

          The Defendants’ motion should be granted. Cook fails to plead a plausible claim of relief

 against Defendants for her Rehabilitation Act claim or her ADA claim. 4 However, she should be

 given leave to amend her complaint to cure the deficiencies in her Rehabilitation Act claim.

 Additionally, Cook’s § 1983 claim is moot.

                                        A. Rehabilitation Act Violations

              a. Against Scott Gordon

          It appears from the complaint that Cook asserted a Rehabilitation Act claim against Scott

 Gordon. (Doc. #17, at 12). The Rehabilitation Act prohibits recipients of federal financial

 assistance from discriminating against disabled, but otherwise qualified individuals. See Kapche

 v. City of San Antonio, 176 F.3d 840, 844 n.27 (5th Cir.1999). To enforce its provision, the Act

 provides for suit against “any program or activity receiving Federal financial assistance.” 29

 U.S.C. § 794. Here, it is clear that SFA, not Gordon, is the program recipient of the federal financial

 assistance. Consequently, Cook cannot sue Gordon individually under the Rehabilitation Act. See

 Lollar v. Baker, 196 F.3d 603, 608–09 (5th Cir. 1999).

              b. Against SFA

                        i. Eleventh Amendment Immunity 5

          Section 504 of the Rehabilitation Act provides that “[n]o otherwise qualified individual

 with a disability in the United States ... shall, solely by reason of his or her disability, be excluded

 from the participation in, be denied the benefits of, or be subjected to discrimination under any




           4
             In their motion to dismiss, Defendants discuss the merits of a failure to accommodate claim under the
 Rehabilitation Act and the ADA. However, the court finds no facts in Cook’s complaint that indicate she intended to
 assert a failure to accommodate claim and thus, it will not be addressed here.
           5
             Although it is unclear if the Defendants assert immunity for the Rehabilitation Act claim, the court will
 address the issue.

                                                               6
Case 9:19-cv-00201-RC-ZJH Document 29 Filed 10/21/20 Page 7 of 14 PageID #: 231




 program or activity receiving federal financial assistance.” 29 U.S.C. § 794(a). A separate

 provision, 42 U.S.C. § 2000d–7, conditions a state’s receipt of federal funds on its waiver of

 Eleventh Amendment immunity to actions under § 504. The Fifth Circuit has held that Congress

 permissibly conditioned a state agency’s receipt of funds on an unambiguous waiver of the

 Eleventh Amendment immunity, and that by accepting such funding, the State has consented to

 Rehabilitation Act claims being brought against the agency in federal court. See Pace v. Bogalusa

 City Sch. Bd., 403 F.3d 272, 277–87 (5th Cir. 2005) (en banc); Miller v. Tex. Tech Univ. Health

 Sci. Ctr., 421 F.3d 342, 347–52 (5th Cir. 2005) (en banc); Bennett–Nelson v. La. Bd. of Regents,

 431 F.3d 448, 453–54 (5th Cir. 2005). Thus, SFA has waived its Eleventh Amendment immunity

 by accepting federal funds and is not immune to the Rehabilitation Act claim. See Dugger v.

 Stephen F. Austin State Univ., 232 F. Supp. 3d 938, 953 (E.D. Tex. 2017) (concluding that SFA

 waived its Eleventh Amendment immunity with respect to actions brought under the Rehabilitation

 Act).

                      ii. Merits of Rehabilitation Act claim 6

         As stated previously, Section 504 of the Rehabilitation Act provides “no otherwise

 qualified handicapped individual in the United States ... shall, solely by reason of his handicap, be

 excluded from the participation in, be denied the benefits of, or be subjected to discrimination

 under any program or activity receiving federal financial assistance....” 29 U.S.C. 794(a). A prima

 facie case of discrimination under the Rehabilitation Act is operationally identical to the test under

 the ADA, which requires a plaintiff to allege: (1) that she is a qualified individual within the

 meaning of the ADA; (2) that she is being excluded from participation in, or being denied benefits

 of, services, programs, or activities for which the public entity is responsible, or is otherwise being


         6
           While it appears that the claim may also be barred by the statute of limitations, the court does not have
 enough information at this stage of the case to decide that issue.

                                                              7
Case 9:19-cv-00201-RC-ZJH Document 29 Filed 10/21/20 Page 8 of 14 PageID #: 232




 discriminated against by the public entity; and (3) that such exclusion, denial of benefits, or

 discrimination is by reason of his disability. Melton v. Dallas Area Rapid Transit, 391 F.3d 669,

 676 (5th Cir. 2004). The only additional requirement for a Rehabilitation Act claim is that the

 discrimination must be solely by reason of the disability, instead of just a motivating factor as is

 required by the ADA. Pinkerton v. Spellings, 529 F.3d 513, 516 (5th Cir. 2008).

        The complaint does not meet the Rehabilitation Act’s otherwise qualified individual

 requirement or the causation requirement. In her complaint, Cook merely states that “with regards”

 to her disabilities, SFA refused her participation in SFA’s sponsored student programs (i.e. student

 government) and professional associations (i.e. Phi Theta Kappa). (Doc. #17, at 8). Nowhere in

 the complaint does she allege that she was otherwise qualified for those programs; there is no

 explanation as to what those programs are or what they require for participation. Nor does it state

 that she was denied participation because of her disabilities or that she was suspended because of

 her disabilities; portions of the complaint assert that SFA acted against her because she exercised

 her right to freedom of expression. Id. at 8. Because it is not clear that Cook was otherwise

 qualified or that SFA’s actions were because of Cook’s disability or because of her exercise of her

 right to freedom of expression, or for some other reason, her Rehabilitation Act claim should be

 dismissed.

                                           B. ADA Violation

        In Reickenbacker v. Foster, the Fifth Circuit concluded that Title II of the ADA and Section

 504 of the Rehabilitation Act are not “proportional and congruent to the legislative findings of

 unconstitutional discrimination against the disabled by the States,” and that those statutes therefore

 did not abrogate the States’ Eleventh Amendment immunity. 274 F.3d 974, 983 (5th Cir. 2001).

 After the Fifth Circuit’s decision in Reickenbacker, the Supreme Court decided two more cases



                                                       8
Case 9:19-cv-00201-RC-ZJH Document 29 Filed 10/21/20 Page 9 of 14 PageID #: 233




 that seemed to point to a more case-specific resolution of the abrogation issue. In Tennessee v.

 Lane, 541 U.S. 509 (2004), the Court held that Title II of the ADA abrogates States’ Eleventh

 Amendment immunity, at least for cases involving restrictions on the right of access to courts. And

 in United States v. Georgia, 546 U.S. 151 (2006), the Court held that Title II of the ADA abrogates

 States’ Eleventh Amendment immunity at least for conduct that actually violates the Fourteenth

 Amendment. However, the Fifth Circuit has not yet decided whether the principles in Lane and

 Georgia extend to cases involving other rights or whether the holding in Reickenbacker continues

 to control in such cases. See Bennett-Nelson v. La. Bd. of Regents, 431 F.3d 448, 454 (5th Cir.

 2005); Dugger v. Stephen F. Austin State Univ., 232 F. Supp. 3d 938, 948 (E.D. Tex. 2017).

         The rights and remedies available to Cook under Title II of the ADA and Section 504 of

 the Rehabilitation Act are virtually identical. Pace v. Bogalusa City Sch. Bd., 403 F.3d 272, 288

 (5th Cir. 2005). Because the only difference between the two is the causation requirement, the

 Fifth Circuit has held that as long as the issue in the case is not related to the causation requirement,

 when a state entity validly waives its immunity from actions under the Rehabilitation Act, whether

 or not Congress has abrogated immunity under Title II need not be reached. See Bennett-Nelson,

 431 F.3d at 455 (“having already held that sovereign immunity does not bar the appellants’ claim

 under § 504, we need not address at this juncture the issue of abrogation under Title II of the ADA,

 because the rights and remedies under either are the same for purposes of this case); Eustice v.

 Tex. A&M Univ., No. 4:15-CV-03180, 2016 WL 8710444, at *9 (S.D. Tex. Sept. 30, 2016) (“[T]he

 Court declines to address this issue because resolution of the case at bar does not require it. This

 is because, as with his [Rehabilitation Act] claim—which is not barred by sovereign immunity—

 plaintiff has alleged no facts that would support an ADA claim against Defendants.”).




                                                        9
Case 9:19-cv-00201-RC-ZJH Document 29 Filed 10/21/20 Page 10 of 14 PageID #: 234




         Even if we were to assume that immunity had been abrogated, Cook’s allegations still fail

 to state a claim under the ADA. As stated above, nowhere in the complaint does she allege that

 she was otherwise qualified for those programs, that she was denied participation because of her

 disabilities, or that she was suspended because of her disabilities. Although the causation

 requirement for ADA claims is different than the Rehabilitation Act, under the ADA she still must

 show that her disabilities were a motivating factor in Defendants treatment of her. See Soledad v.

 U.S. Dep’t of Treasury, 304 F.3d 500, 503 (5th Cir. 2002). Because it is not clear that Cook was

 otherwise qualified or that SFA’s actions were because of Cook’s disability or because of her

 exercise of her right to freedom of expression, or for some other reason, her ADA claim also fails

 on the merits.

                                          C. Section 1983 Violation 7

             a. Eleventh Amendment Immunity

         Because the Eleventh Amendment bars suits against states for money damages incurred as

 a result of violating § 1983, the court must dismiss Cook’s claim against SFA and Gordon in his

 official capacity unless Cook can demonstrate an exception to immunity. Pursuant to the Ex parte

 Young exception, the Eleventh Amendment is not a bar to suits for prospective relief against a

 state employee acting in his official capacity. Stroman Realty, Inc. v. Wercinski, 513 F.3d 476, 482

 (5th Cir. 2008). Thus, “prospective injunctive or declaratory relief against a state [official] is

 permitted ... but retrospective relief in the form of a money judgment in compensation for past

 wrongs ... is barred.” Brennan v. Stewart, 834 F.2d 1248, 1253 (5th Cir. 1988); see also Nelson v.

 Univ. of Tex. at Dallas, 535 F.3d 318, 321–22 (5th Cir. 2008).



         7
            There is no indication that Cook is suing Gordon in his individual capacity. Even if she was, he was
 apparently not the President of SFA during the events at issue and thus does not have the personal involvement
 necessary to succeed on an individual capacity § 1983 claim.

                                                           10
Case 9:19-cv-00201-RC-ZJH Document 29 Filed 10/21/20 Page 11 of 14 PageID #: 235




         Here, Cook admits that the Eleventh Amendment bars her from seeking monetary damages

 against Defendants for her § 1983 claims. Although not clearly stated, it appears that she attempts

 to invoke the Ex parte Young exception by stating that she is entitled to equitable relief. (Doc.

 #17, at 16). However, the court is of the opinion that only one of her § 1983 claims qualifies as

 prospective injunctive relief under Ex parte Young—her request to be reinstated as a student. Her

 other three requests that SFA be required to strike from its records all negative information, emails,

 evaluations, and materials as to her; that Gordon require SFA to strike the grades of Fs given to

 her; and that Gordon require the removal from all of her records information that indicate she was

 ever the subject of any disciplinary matter while attending SFA, are retrospective and attempt to

 fix a past wrong. Thus, the Ex parte Young exception does not apply, and those claims are barred

 by Eleventh Amendment immunity.

             b. Mootness

         Under the doctrine of mootness, “[a] controversy becomes moot where, as a result of

 intervening circumstances, there are no longer adverse parties with sufficient legal interests to

 maintain the litigation.” Chevron U.S.A., Inc., v. Traillour Oil Co., 987 F.2d 1138, 1153 (5th Cir.

 1993) (citing Mills v. Green, 159 U.S. 651, 653 (1859)). Stated differently, “a moot case presents

 no Article III case or controversy, and a court has no constitutional jurisdiction to resolve the issues

 it presents.” Goldin v. Bartholow, 166 F.3d 710, 718 (5th Cir. 1999).

         In their motion to dismiss, Defendants attached the Formal Hearing Disposition Worksheet

 from Cook’s November 2017 formal hearing. (Doc. #18-1, at 4–5). In that report, the Committee

 agreed that Cook should be suspended until the beginning of the spring 2019 semester. Defendants

 also attached a December 2018 letter from the Director of the Office of Student Rights and

 Responsibilities notifying Cook that she was allowed back on campus and could re-enroll for the



                                                       11
Case 9:19-cv-00201-RC-ZJH Document 29 Filed 10/21/20 Page 12 of 14 PageID #: 236




 spring 2019 semester. Id. at 7. Cook does not dispute these facts in her response to the motion to

 dismiss. She merely complains that the Defendants are asking the court to rule as a matter of law

 to dismiss Cook’s 8 complaint as though discovery has been completed. (Doc. #23, at 3). However,

 on a motion to dismiss for lack of subject matter jurisdiction, the court “is not limited to an inquiry

 into undisputed facts” and it “may hear conflicting written and oral evidence and decide for itself

 the factual issues which determine jurisdiction.” Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir.

 1981).

          Having considered the documents attached to the Defendants’ motion to dismiss, the court

 sees no reason to disagree with the evidence that Cook’s suspension is over and that she is free to

 reenroll as a student at SFA. Additionally, the complaint itself states that Cook was suspended

 from SFA. (Doc. #17, at 3). Suspensions are generally temporary and the events in the complaint

 took place three years ago in fall 2017. It is therefore logical for the court to conclude that the

 suspension period is over and that Cook does not need the court to order SFA to reinstate her. 9

 Thus, the actual controversy has been eliminated and this claim for relief is moot. See Mutter v.

 Rodriguez, 700 F. App’x 528 (7th Cir. 2017) (“the § 1983 claims of student who was expelled

 from state university was rendered moot when, after university expelled him, it granted him the

 opportunity to reinstate two years later); Wallace v. Tex. Tech Univ., 80 F.3d 1042, 1047 (5th Cir.

 1996) (because former employee did not seek reinstatement, there was no reasonable likelihood

 that he would again be subjected to allegedly unconstitutional discriminatory employment actions

 and, therefore, claim for prospective injunctive relief was moot).




          8
           The response actually says Plaintiff “Amanda,” but the court will assume that this is a typographical error.
          9
           To the extent that Cook may claim that SFA’s fees are what is keeping her from reenrolling, a request to
 waive the fees would not qualify as prospective relief and would be barred by Defendants’ Eleventh Amendment
 immunity.

                                                               12
Case 9:19-cv-00201-RC-ZJH Document 29 Filed 10/21/20 Page 13 of 14 PageID #: 237




                                               D. Leave to Amend

         “When a plaintiff’s complaint fails to state a claim, a district court generally should provide

 the plaintiff at least one chance to amend the complaint under Rule 15(a) before dismissing the

 action with prejudice.” Newell v. U.S. Bank Tr. Nat’l Ass’n, No. H-13-0865, 2013 WL 2422660,

 at *2 (S.D. Tex. June 3, 2013) (citing Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co.,

 313 F.3d 305, 329 (5th Cir. 2002)); Schultea v. Wood, 27 F.3d 1112, 1118 (5th Cir. 1994)

 (remanding to allow the plaintiff a chance to amend because “there is no intimation that [the

 plaintiff’s] complaint constitutes his best case”).

         Accordingly, the undersigned recommends that Cook be given an opportunity to amend

 and present her best case for her Rehabilitation Act claim. 10 Cook is cautioned, however, that

 should her amended complaint also fall short of meeting the federal pleading standard or otherwise

 fail to state a claim, she might not be given another opportunity to amend. See Newell, 2013 WL

 2422660 at *2 (“A district court has broad discretion to dismiss a complaint without leave to amend

 ‘where the plaintiff has previously been granted leave to amend [to cure pleading deficiencies] and

 has subsequently failed to add the requisite particularity to its claims[.]’”) (alterations in original)

 (quoting Zucco Partners, L.L.C. v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir. 2009)).

                                       V.       RECOMMENDATION

         Because Cook has failed to plead a plausible claim for relief for her Rehabilitation Act or

 ADA claim and because her § 1983 claim is moot, the undersigned United States Magistrate Judge

 accordingly recommends that the District Court GRANT Defendants’ Motion to Dismiss

 Plaintiff’s Second Amended Complaint (Doc. #18) and that this case be dismissed. The


         10
            As stated above, because the Rehabilitation Act claim and the ADA claim provide the same remedies, the
 court need not reach the ADA claim and so there is not need for Cook to amend her complaint as to that claim. And
 because the § 1983 claim is being dismissed on mootness grounds and not the merits, the court need not give her an
 opportunity to amend that claim.

                                                            13
Case 9:19-cv-00201-RC-ZJH Document 29 Filed 10/21/20 Page 14 of 14 PageID #: 238




 undersigned also recommends that Cook be given an opportunity to amend her Rehabilitation Act

 claim cure the deficiencies.

                                        VI.     OBJECTIONS

        Pursuant to 28 U.S.C. § 636(b)(1)(c), each party to this action has the right to file objections

 to this report and recommendation. Objections to this report must (1) be in writing, (2) specifically

 identify those findings or recommendations to which the party objects, (3) be served and filed

 within fourteen days after being served with a copy of this report; and (4) be no more than eight

 pages in length. See 28 U.S.C. § 636(b)(1)(c); FED R. CIV. P. 72(b)(2); LOCAL RULE CV-72(c). A

 party who objects to this report is entitled to a de novo determination by the United States District

 Judge of those proposed findings and recommendations to which a specific objection is timely

 made. See 28 U.S.C. § 636(b)(1)(c); FED R. CIV. P. 72(b)(3).

        A party’s failure to file specific, written objections to the proposed findings of fact and

 conclusions of law contained in this report, within fourteen days of being served with a copy of

 this report, bars that party from: (1) entitlement to de novo review by the United States District

 Judge of the findings of fact and conclusions of law, see Rodriguez v. Bowen, 857 F.2d 275, 276–

 77 (5th Cir. 1988), and (2) appellate review, except on grounds of plain error, of any such findings

 of fact and conclusions of law accepted by the United States District Judge. See Douglass v. United

 Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996).


        SIGNED this 21st day of October, 2020.




                                                       _________________________
                                                       Zack Hawthorn
                                                       United States Magistrate Judge



                                                      14
